O’Brien, S.
Commissions will be allowed only upon the equity of the mortgaged real estate and only on the proceeds of the sale of stock owned by the deceased on margin which actually came into the hands of the executors. (Matter of Mercantile Trust Co., 210 N. Y. 83; Matter of Wilcox, N. Y. L. J. April 21, 1922; Matter of Hunt, Id. Aug. 29, 1924; Matter of Falk, Id. April 8, 1924.) As the will directs the payment of debts and legacies and then gives a residue in trust it contemplates separate duties as executors and trustees and commissions will be allowed in both capacities. Compensation of special guardians fixed. Complete decree accordingly.